UNITED STATES SECURITIES AND EXCHANGE COMMISSION FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 October 1, 2010 Date of Report (Date of earliest event reported) INDUSTRIAL MINERALS, INC (Exact name of registrant as specified in its charter) Delaware 11-3763974 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification Number) Suite 201, 290 Picton Avenue, Ottawa, Ontario, Canada K1Z 8P8 (Address of Principal Executive Offices) (Zip Code) (613) 241-9959 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure On October 1, 2010, the Registrantissued a press release included herein as Exhibit 99.1. In accordance with General Instruction B.2 of Form8-K, the information in this report, including the exhibit attached hereto, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item9.01 Exhibits. (d) The following exhibits are furnished or filed, as described below, as exhibits to this report. Number Description Press release dated October 1, 2010, as furnished SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Industrial Minerals, Inc. Dated October 4, 2010 By: Gregory B. Bowes Chief Executive Officer and Chief Financial Officer -2-
